Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelak (2002/0177103) in view of Pelak (5,556,280)
Pelak ‘103 teaches with respect to claim 1, an assembly comprising an anchoring element 32/26 having an outer surface (see fig. 1 which shows an outer surface of the anchoring element, which includes the surface exposed) and a circumferential groove 40 in the outer surface, and a cap 38 for attachment of a dental prosthesis onto the anchoring element, the cap having rotation symmetry along an axial direction (see fig. 1), the cap having a conical end portion 39 and a projection that is directed radially inward and a constriction on the outer surface in a region of the projection (see annotated figure, such that the projection is radially inward with respect to the groove 42), the cap having an upper region, the surface of which is partially lined with resiliently elastic deformable material 41 only above the projection (see fig. 1, annotated figure below), the resiliently elastic deformable material forming a single piece matrix only above the conical end portion (the elastomeric material of the O-ring being a matrix, see annotated figure below, such that the matrix/o-ring is only positioned above the conical end portion), wherein the projection is configured to interact with the circumferential groove on the anchoring element through the single piece matrix (such that the projection retains the matrix 41 and together interact with the groove 40 to retain the element, see pars. 15, 19) so that the cap can be releasably attached to the anchoring element by the single piece matrix (pars. 15, 19, abstract), and so that the projection with the single piece matrix holds the cap on the anchoring element in an attached state (pars. 15, 19, abstract) wherein the conical end portion 39 is disposed below the projection and is configured to at least partially surround the outer surface of the anchoring element in the attached state so that a secure hold which prevents tilting is provided (see annotated figure below, pars. 15, 19, abstract, such that the tapered surface of the cap mates closely with the tapered surface of the implant, therefore, the structure prevents tilting between the two when they are fully connected). Pelak ‘103 teaches the invention as substantially claimed and discussed above including a portion of the upper region being lined with the elastic deformable material, however, does not teach the upper region is lined with the elastic deformable material.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Pelak ‘280 teaches an assembly comprising an anchoring element 66 and a cap 90/124, the cap having a conical end portion 54 (see fig. 6 which shows cap 124 also having the conical end portion, col. 7, ll. 55-67, see annaoted figure above) and a projection (see annotated figure below) that is directed radially inward (see figs. 3, 6 which also shows the projection), the cap having an upper region (see annotated figure below) lined with resiliently elastic deformable material only above the projection(see annotated figure below showing the projection, see fig. 3 in which is show the resilient matrix member that does not have a portion to extend beyond the projection, col. 6, ll. 40-45, see col. 6, ll. 4-5 and col. 7, ll. 22-27 and claim 12 regarding the resiliency of the single piece matrix, col. 7, ll. 55-67 regarding the single symmetrical cap), the resiliently elastic deformable material forming a single piece matrix only above the conical end portion (see figs. 3, 6, annaoted figure below, detailed explanation above) and wherein the resilient member is for retaining the element on the anchoring element (col. 5, ll. 45-50, claim 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the resilient member only partially lining the upper portion as taught by Pelak ‘103 with the single piece matrix lining an upper region of a cap as discussed above in detail above as taught by Pelak ‘280 in order to provide a cushioning effect to dissipate the force under occlusal function to help avoid the problem of a totally rigid connection (see col. 7, ll. 90-34, claim 12 of Pelak ‘280). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claim 3, Pelak ‘103 teaches the invention as substantially claimed and discussed above, however, does not specifically teach the matrix is made of plastic.
Pelak ‘280 teaches the assembly as discussed above in detail and further teaches the matrix is made of a plastic (col. 7, ll. 27-30). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Pelak ‘103 with the single piece matrix made of plastic as discussed above in detail above as taught by Pelak ‘280 in order to provide a cushioning effect to dissipate the force under occlusal function to help avoid the problem of a totally rigid connection (see col. 7, ll. 90-34, claim 12 of Pelak ‘280). Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the resilient member from plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
With respect to claim 5, Pelak ‘103 further teaches the outside of the cap is configured in the form of a bollard (see fig. 1, such that it is in the form of a short thick post as defined by bollard).
With respect to claim 7, Pelak ‘103 further teaches wherein the projection that is directed radially inward and the circumferential groove are adapted to a pull-off force with regard to their dimensions (see pars. 15, 19, abstract). It is noted that the prior art teaches the invention as claimed including the cap for providing a secure fit on an anchoring element and allowing for the removal of it from the anchoring element, therefore the projection is adapted to function as claimed with respect to the groove on the anchoring element). 
With respect to claim 8, Pelak ‘103 further teaches wherein the cap is produced from metal (par. 21).
With respect to claim 9, Pelak ‘103 further teaches wherein the anchoring element is part of an implant (see fig. 1).
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art fails to teach the upper region lines with a resiliently elastic deformable material forming a single piece matrix only above the conical end portion of the cap. The applicant has provided an annotated figure of Pelak ‘103 which shows the conical end portion in red, however, it is noted that the response has been scanned in in black and white and therefore, the annotated portion cannot be seen. It is noted that the conical end portion is being interpreted as the conical end portion as indicated above in the annotated figure. The applicant argues that the modification of Pelak ‘103 with Pelak ‘280 would not result in the claimed arrangement including the matrix being disposed only above the conical end portion. The applicant argues that one having ordinary skill in the art would have either kept the conical end portion in Pelak ‘103 or would have implemented the snap fit retention of Pelak ‘280. It is unclear what the applicant is trying to argue in that the prior does not teach. The applicant seems to be arguing the one would have not had modified Pelak ‘103 in view of Pelak ‘280 to achieve the claimed invention rather than the prior art not teaching a claimed invention. However, as discussed above in detail Pelak ‘103 teaches the claimed invention but fails to teach the entire upper portion lined with the resilient material. Pelak ‘280 teaches a similar device, in that it is a cap comprising a resilient member for attaching to an implant, in which the upper portion of the cap is lined with a resilient material (see detailed rejection above) and the resilient material is only above the conical end portion. As discussed above in detail Pelak ‘280 teaches the advantage of lining the upper portion with the resilient material is to provide a cushioning effect to dissipate the force under occlusal function to help avoid the problem of a totally rigid connection. Therefore, as discussed above in detail, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify the resilient member of Pelak ‘103 with the resilient member lining the upper portion of the cap as taught by Pelak ‘280 to provide a cushioning effect to dissipate the force under occlusal function to help avoid the problem of a totally rigid connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/19/2022